Citation Nr: 1003337	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-05 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to July 
1969.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In this decision the RO denied reopening the 
Veteran's claim of entitlement to service connection for PTSD 
on the basis that no new and material evidence had been 
submitted.  This matter was previously before the Board in 
November 2007 at which time the matter was remanded pursuant 
to the Veteran's request for a Board video conference 
hearing.  In March 2008, the Veteran informed the RO in 
writing that he wished to cancel his request for a Board 
hearing.  He also informed the RO that he was submitting 
additional evidence, namely VA outpatient records, and wished 
to waive review of the evidence by the RO in the first 
instance.  See 38 C.F.R. § 20.1304(c).  In September 2008, 
additional VA outpatient records were associated with the 
Veteran's claims with treatment dates from October 2007 to 
April 2008.  The Veteran's representative waived review of 
this evidence by the RO in his Informal Hearing Presentation 
dated in December 2009.  Id.

The U.S. Court of Appeals for Veterans Claims recently held 
that in claims involving unrepresented Veterans, the Board 
must broadly construe claims, and in the context of 
psychiatric disorders, must consider other diagnoses for 
service connection when the medical record so reflects.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the 
issue on the title page of this decision/remand reflects the 
expanded issue on appeal as a result of the Clemons decision.

The underlying issue of entitlement to service connection for 
a psychiatric disability, to include PTSD, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.

In June 2007, the Veteran filed a claim of entitlement to 
service connection for diabetes mellitus, type II.  That same 
month, the RO issued the Veteran a letter pursuant to the 
Veterans Claims Assistance Act of 2000 in order to assist him 
in developing this claim.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied the 
Veteran's claim to reopen service connection for PTSD.  
Although the Veteran initiated an appeal of this decision by 
filing a Notice of Disagreement in June 2006, the Veteran 
informed the RO in August 2006 that he wished to withdraw all 
issues currently under appeal.  Thus, the May 2006 decision 
is final.  

2.  Evidence associated with the claims file since the RO's 
May 2006 denial was not previously before agency decision 
makers, is not cumulative or duplicative of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying the Veteran's 
application to reopen his claim of entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 CFR §§ 20.204,  20.1103 (2009).

2.  Evidence received since the final May 2006 RO 
determination, in which the RO denied the Veteran's January 
2006 application to reopen his claim of entitlement to 
service connection for PTSD is new and material, and this 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. 
Kent v, Nicholson, 20 Vet. App. 1 (2006), in addition to the 
duties imposed on the underlying claim of service connection, 
the Board finds that, in view of the Board's favorable 
disposition of the claim presently being decided with respect 
to reopening the claim for service connection for a 
psychiatric disability, to include PTSD, the VCAA and its 
implementing regulations do not prevent the Board from 
rendering a decision as to this issue.

II.  Analysis

In the instant case, entitlement to service connection for 
PTSD was initially denied by the RO in April 1996.  Since 
that time, the Veteran has attempted to reopen the claim, but 
the RO has denied reopening the claim.  The basis of these 
denials was that no new and material evidence had been 
submitted to reopen the claim.

The last final denial to reopen the Veteran's claim for 
service connection for PTSD was in May 2006.  This decision 
is final since, although the Veteran initiated an appeal of 
this decision by filing a Notice of Disagreement in June 
2006, he later requested in writing in August 2006 that all 
claims on appeal be withdrawn.  In this context, the Veteran 
specifically noted his intent to withdraw his claim for 
service connection for PTSD.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.204, 20.1103.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
That is, only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence has 
been presented) will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the Veteran in this case filed an application to reopen a 
claim of entitlement to service connection for PTSD in 
October 2006, the revised version of 3.156 is applicable in 
this appeal.

Furthermore, for purposes of the "new and material" evidence 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) medical 
evidence of a link between current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If the claimant did not 
engage in combat with the enemy, or the claimed stressor is 
not related to combat, then the claimant's testimony alone is 
not sufficient to establish the occurrence of the claimed 
stressor, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).

In the instant case, the evidence of record at the time of 
the May 2006 rating decision included a December 1995 VA 
psychiatric examination report reflecting the Veteran's 
report of serving aboard the USS Estes off the shores of 
Vietnam and witnessing the "fleet" firing at the shore 
installations.  The Veteran denied ever being fired at and 
said that they were about one mile or more away and he could 
not really see what was going on.  The Veteran also reported 
being fearful and nervous while serving in the Vietnamese 
waters and felt that he was in imminent danger of the ship 
blowing up or sharks getting him, although the examiner 
indicated there was nothing in particular to indicate any 
danger.  The Veteran denied having shore duty, but said that 
he had been ashore in Da Nang and one other destination.  The 
examiner did not diagnose the Veteran as having PTSD, but 
rather diagnosed him as having alcohol abuse, history of 
opioid dependence (in remission), dysthymia with history of 
major depressive episodes, questionable anxiety disorder, and 
personality disorder.  

Also on file in May 2006 was a December 1995 VA psychological 
evaluation report noting that while testing supported the 
presence of some post traumatic stress symptoms, the symptoms 
were "not of sufficient breadth or intensity to meet full 
DSM-IV diagnostic criteria for [PTSD]".  There was also a 
private medical chart noting the Veteran's chemical 
dependence on alcohol and heroin in 1977 and that he had 
anxiety in 1987.  In addition, there were service personnel 
records showing that the Veteran was ordered to report to the 
USS Estes in December 1967 and was deemed eligible for 
hostile fire pay for various periods between February 1968 
and July 1968.  

The evidence associated with the claims file since the May 
2006 rating decision includes VA psychiatric outpatient 
records from 2006 to 2008.  These records include a November 
2006 record containing the examiner's opinion that the 
Veteran did not meet full DSM-IV criteria for PTSD, but that 
it was possible that highly stressful and fearful events from 
the Veteran's active duty in Vietnam exacerbated his general 
anxiety.  There is also a January 2008 VA outpatient record 
that does contain a diagnosis of PTSD in addition to a number 
of other psychiatric diagnoses.  In addition, verification 
was obtained showing that the Veteran did serve aboard the 
USS Estes which sailed in the contiguous waters of the 
Republic of Vietnam during various times from February 1968 
to July 1968.  This evidence is new in that it was not 
previously considered and is material since it relates to 
unestablished facts that are necessary to substantiate the 
claim.  That is, the evidence contains a diagnosis of PTSD (a 
diagnosis that was not on file prior to May 2006; see 
38 C.F.R. § 3.304(f)), as well as evidence suggesting a nexus 
between a presently diagnosed psychiatric disability (general 
anxiety) and service.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999) (To establish direct service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.)

Thus, the Board finds that the evidence submitted subsequent 
to May 2006, when looking at the record in its entirety, is 
new and material and is sufficient to reopen the claim of 
entitlement to service connection for a psychiatric 
disability, to include PTSD.  38 C.F.R. § 3.156. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric 
disability, to include PTSD, is reopened.  To this extent 
only, the appeal is allowed.


REMAND

Now that the claim of entitlement to service connection for a 
psychiatric disability, to include PTSD, has been reopened, 
additional development is warranted prior to deciding the 
merits of this claim.  

In light of evidence suggesting a current diagnosis of PTSD 
as well as verification of the Veteran's service aboard a 
Naval vessel in the contiguous waters of the Republic of 
Vietnam during the Vietnam War in 1968, his eligibility to 
receive hostile fire pay for such periods in 1968, and his 
report of being under stress and fearing for his life at that 
time, additional development is required.  Such development 
requires that the Veteran be afforded a psychiatric 
examination in order to clarify whether he has PTSD and, if 
so, whether there is a link between the diagnosis and the 
verified stressor above.  An opinion must also be obtained 
regarding whether the Veteran has any other psychiatric 
disability that is related to his service.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. §§ 3.303, 3.304(f); see Cohen v. Brown, 
10 Vet. App. 128 (1997).



In addition, any pertinent medical records (VA or non-VA) for 
this claim on appeal that have not already been identified 
and associated with the claims file should be obtained.  See 
38 U.S.C.A. § 5103A(b),(c).

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain 
any other evidence identified as relevant 
by the Veteran during the course of the 
remand, provided that the Veteran 
completes the required authorization 
forms as appropriate.  Updated VA 
treatment records should also be 
obtained.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
correct diagnosis of any psychiatric 
disorder present and to determine whether 
the diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.  The 
claims folder must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report.  The examiner should integrate 
all previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the veteran's 
psychiatric status.  The examiner should 
be informed of the stressor(s) that 
has(have) been verified as indicated 
above.  The examiner should then be 
requested to provide an opinion as to: 

(a) Whether the Veteran has PTSD 
and, if so, whether it is at least 
as likely as not (a 50 percent 
degree of probability or greater) 
that his PTSD is supportable solely 
by the stressor(s) that has(have) 
been verified in the record relating 
to his military service.

(b) Whether any other psychiatric 
diagnosis, to include anxiety, that 
the Veteran presently has is related 
to service, i.e., whether it is at 
least as likely as not (a 50 percent 
degree of probability or greater) 
that such diagnosis(es) is(are) 
related to his active duty service.

3.  The AMC/RO should then review the 
claims file and determine if the claim on 
appeal can be granted.  If not, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


